       Case 1:17-cv-01461-JPW Document 78 Filed 08/04/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF PENNSYLVANIA


DAVID HOHMAN, SR., ET AL.                            :
              Plaintiffs                             :      Civil Action No. 1:17-CV-1461
                                                     :
            vs.                                      :
                                                     :      JUDGE KANE
JOHN E. TORRES                                       :
          Defendant                                  :

                                 8th JOINT STATUS REPORT

  1. Status of Discovery

     1.1    Separately for each party, please give a statement summarizing the status of
            discovery:

            By Plaintiff(s):

                       Plaintiff’s discovery is complete.

            By Defendant(s):

                       Defendant’s discovery is complete.

  2. Status of Pending Litigation

     From Plaintiff:

     Plaintiffs and Defendant are continuing to explore the possibility of settlement.


     From Defendant:

     Defendant is still incarcerated and is still exploring opportunities to settle this matter with
     Plaintiffs
        Case 1:17-cv-01461-JPW Document 78 Filed 08/04/21 Page 2 of 2




Date: August 4, 2021                     /s/Edward A. Paskey
                                         Edward A. Paskey, Esquire
                                         PA Attorney Id. 80304
                                         2675 Eastern Boulevard
                                         York, PA 17402
                                         Ph: (717)757-4565
                                         F: (717)755-4708
                                         Email: epaskey@yorklaw.com
                                         Attorney for Plaintiffs



Date: August 4, 2021
                                         Thurman W. Zollicoffer, Esquire (pro hac
                                         vice pending)
                                         Nelson Mullins Riley & Scarborough, LLP
                                         100 South Charles Street
                                         Suite 1600
                                         Baltimore, MD 21201
                                         Ph: 443-392-9400
                                         Fax: 443-392-9499
                                         Email: thurman.zollicoffer@nelsonmullins.com
                                         Attorneys for Defendant
